UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2455


EDWARD EAVES,

                    Plaintiff - Appellant,

             v.

CITY OF CHARLOTTE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:16-cv-00129-GCM)


Submitted: June 28, 2017                                          Decided: July 18, 2017


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Eaves, Appellant Pro Se. Daniel E. Peterson, CHARLOTTE CITY
ATTORNEY’S OFFICE, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Eaves seeks to appeal the district court’s order dismissing his employment

discrimination complaint for failure to state a claim. The City of Charlotte has moved to

dismiss Eaves’ appeal as untimely filed. Parties are accorded 30 days after the entry of

the district court’s final judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A),

unless the district court extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice

of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205,

214 (2007).

       The district court’s order was entered on the docket on September 19, 2016. The

notice of appeal was filed on December 27, 2016. Because Eaves failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we grant the

City’s motion to dismiss and dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2